OFFICE     OF THE ATTORNEY            GENERAL      OF TEXAS
                           AUSTIN




                                                    June 6, 1940

Hon. John B. Shook
Criminal District  Attorney
San Antonio, Texas

Dear Sir:




of Senate Bl




                 of the Constitution     of the State of Term.




                                       Tours very   truly
RO:AW
                                ATTORRBTGESKSALbF TRUS
moLosuRB

APPBDW!
                                                 Boer Carltan
@erald   C. Mann 1.1                                Awl&ant

ATTORNBYGRNEBAL
              O? TEXAS               AITROTRD
                                    Opinion Oar
                                    d.ttrb
                                    By ~w
                                       Ohalrnn